Citation Nr: 1418404	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-42 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, as relevant, denied service connection for PTSD and anxiety, and a rating in excess of 10 percent for migraine headaches.  

In April 2009, the Veteran entered a notice of disagreement as to the aforementioned denials and a statement of the case was issued in September 2009.  However, in his October 2009 substantive appeal (VA Form 9), the Veteran limited his appeal a to the issues of entitlement to service connection for PTSD and anxiety.  Therefore, as the Veteran did not perfect his appeal regarding the issue of entitlement to an increased rating for migraine headaches, such issue is not properly before the Board.    

While the Veteran expressly filed claims for service connection for PTSD and anxiety, and the RO adjudicated such issues separately, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety, as shown on the title page of this decision.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through November 2013 and a November 2013 VA examination report, which were considered by the agency of original jurisdiction (AOJ) in the December 2013 supplemental statement of the case, and the Veteran's representative's April 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claims of entitlement to service connection for PTSD and any acquired psychiatric disorder, to include anxiety disorder.  

The Veteran contends that he suffers from an acquired psychiatric disorder, to include PTSD and anxiety, as a result of his military service, which included assignments such as grave registration, delivering dead bodies from United States mortuaries to the Vietnamese divisions, and exposure to mortars and flying shrapnel.  He further alleges that he has anxiety, nervousness and difficulty sleeping are due to the stress of his duties in service, which included serving as a battalion commander.  Therefore, the Veteran argues that service connection for an acquired psychiatric disorder is warranted.

The Veteran's service treatment records contain a March 1985 Report of Medical History, wherein the Veteran noted frequent trouble sleeping and nervous trouble of any sort.  Moreover, he has alleged a continuity of similar symptomatology since service.  In this regard, in an April 1986 statement, he indicated that stress at times seemed to aggravate or result in migraine headaches and a general nervousness and, in August 1986, he stated that the primary reason for his retirement from the military was that the stress, anxiety, and tension of his job caused headaches.  Additionally, a January 1996 treatment record reflects complaints that he was not sleeping well.  In June 1996, the Veteran indicated that he suffered from stress that manifested as sleeplessness and headaches.  The Board notes that service connection for migraine headaches has already been granted.  

VA treatment records reflect complaints for psychiatric symptomatology, to include anxiety, and a diagnosis of anxiety disorder not otherwise specified with some features of obsessive-compulsive disorder.  While March 2008 and April 2008 records reflect an assessment that included rule out depressive disorder not otherwise specified and rule out PTSD, subsequent treatment records fail to demonstrate a confirmed diagnosis of either disorder.  Rather, the Veteran's psychiatric disorder continues to be diagnosed as anxiety disorder with features of obsessive-compulsive disorder.

The Veteran was afforded a VA examination in November 2013 in order to determine the nature and etiology of his acquired psychiatric disorder.  In the Diagnostic Summary, the examiner indicated that the Veteran had a diagnosis of PTSD that conformed to American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) based on the day's evaluation, but then indicated that his current diagnosis was anxiety disorder not otherwise specified with features of generalized anxiety disorder and obsessive-compulsive disorder, and that he did not have more than one mental disorder diagnosed.  Such examination revealed that the Veteran's alleged stressors of seeing bodes while serving on graves registration duty and experiencing mortar fire and shrapnel flying met Criterion A for a diagnosis of PTSD; however, upon a review of the remaining Criteria, the examiner determined that the Veteran did not meet the full criteria for PTSD and did not have a PTSD diagnosis.  In this regard, she indicated that the Veteran reported memories of Vietnam, but did not report significant distress associated with them; had occasional, not frequent, nightmares; and did not endorse avoidance symptoms and has seen movies about the Vietnam war.  As such, her initial statement that the Veteran had a diagnosis of PTSD per the DSM-IV based on the current evaluation is in conflict with the remainder of the examination.  Therefore, a remand is necessary in order for the examiner to clarify whether the Veteran does, in fact, meet the DSM-IV criteria for a diagnosis of PTSD based on his in-service stressors.

Additionally, while the November 2013 VA examiner diagnosed anxiety disorder not otherwise specified with features of generalized anxiety disorder and obsessive-compulsive disorder, she did not provide an opinion as to whether such disorder is related to the Veteran's military service, to include his aforementioned experiences and duties.  Therefore, an addendum opinion is necessary to decide the Veteran's claim.

Additionally, while on remand, the Veteran's updated VA treatment records from the Birmingham and Decatur, Alabama, VA facilities dated from November 2013 to the present pertaining to his acquired psychiatric disorder should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Birmingham and Decatur, Alabama, VA facilities dated from November 2013 to the present pertaining to the Veteran's acquired psychiatric disorder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  After obtaining all outstanding records, return the claims file to the VA examiner who conducted the Veteran's November 2013 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2013 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria.  

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to include his exposure to dead bodies as well as shrapnel and mortars.  If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, she should reconcile such finding with her initial statement at the time of the November 2013 VA examination that the Veteran had a diagnosis of PTSD that conformed to the DSM-IV based on the day's evaluation.

For each currently diagnosed acquired psychiatric disorder other than PTSD, to include anxiety disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his March 1985 in-service report of frequent trouble sleeping and nervous trouble of any sort, his reported difficulty sleeping, nervousness, and stress related to his military duties; and/or his exposure to dead bodies as well as shrapnel and mortars.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


